Citation Nr: 0121392	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  00-17 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for myelogenous leukemia as 
secondary to exposure to Agent Orange (AO).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from February 1963 to 
January 1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts wherein the RO denied the issue on appeal.  


REMAND

The veteran asserts that he developed myelogenous leukemia as 
a result of his exposure to AO while serving in Vietnam.  The 
veteran's service personnel records reflect that the veteran 
served in the Republic of Vietnam from July 1963 to June 
1964.  

The Board observes that the Veterans Claims Assistance Act 
has eliminated the requirement for a well grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent a claim, and expanded VA's duty to notify the 
veteran and the representative, if any, concerning the 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 2001).  

However, other than the veteran's assertions, there is no 
evidence in the claims file to support his account of 
exposure to Agent Orange in service.  Moreover, because the 
evidence of record fails to indicate that he has one of the 
conditions enumerated in either 38 U.S.C.A. § 1116(a) or 
38 C.F.R. § 3.309(c); and because the law, as authoritatively 
interpreted by the Court, permits a presumption of herbicide 
exposure only in instances where the veteran has the required 
service and has developed one or more of the enumerated 
conditions, the veteran's exposure may not be presumed at 
this time.  McCartt v. West, 12 Vet. App. 164, 168 (1999).

In addition, the evidence does not show that the veteran 
developed myelogenous leukemia within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(2000)

That notwithstanding, the United States Court of Appeals for 
the Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct service causation.  See Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); see also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997).  In accordance with this legal 
precedent, the Board determines that the veteran should be 
informed that he can submit evidence which proves the claimed 
causal relationship.

Additionally, in accordance with the VA's duty to assist the 
veteran in developing further evidence which might support 
his claim, as required by the VCAA, it is now incumbent upon 
the VA to attempt to secure information which might confirm 
that the veteran was exposed to Agent Orange in service.  For 
this task, reference to official Government records will be 
necessary in order to ascertain where and when herbicide 
agents were applied in Vietnam, and whether the veteran was 
present in the pertinent locations and at the pertinent 
times.  The appropriate contact point for VA to obtain such 
information would appear to be the United States Armed 
Services Center for Research of Unit Records (USASCRUR).

In order to assist the USASCRUR in providing specific and 
relevant information, the RO should first ask the veteran to 
specify where, and under what circumstances he may have been 
exposed to Agent Orange during his service in Vietnam.  In 
addition, the RO should secure, from the appropriate military 
service department, a copy of the veteran's DA Form 20 
(Enlisted Qualification Record), or equivalent service 
personnel records, to verify the veteran's dates of service 
in Vietnam and his unit assignment while in that country, if 
this information is not already of record.  Then, once that 
information is received (if not already associated with the 
claims folder), the RO should forward the information 
supplied by the veteran, along with the veteran's service 
personnel records, to USASCRUR, and ask that agency to 
provide a report as to the extent, if any, of the veteran's 
exposure to Agent Orange or other herbicides in service.

Further, the new legislation also requires VA to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See VCAA at § 3, supra. 

In this regard, service medical records are negative for 
complaints or findings pertaining to leukemia.  Post service 
private medical records reflect that the veteran was first 
diagnosed as having myelogenous leukemia in 1996.  Subsequent 
VA and private medical records show that the veteran was 
treated for the disease and that he underwent a bone marrow 
transplant in 1998.  

In a statement dated in December 1999, Edwin Alyea, M.D., 
opined that the origin of myelogenous leukemia is nebulous.  
Dr. Alyea indicated that there is an increased incident of 
the disease in patients exposed to radiation and that the 
role of other carcinogens such as chemical exposure remains 
unclear.  

The Board notes that the veteran underwent a VA compensation 
and pension examination in January 2000 and that the examiner 
diagnosed the veteran as having chronic myelogenous leukemia 
status post bone marrow transplant.  However, an opinion 
regarding the etiology of the disease was not rendered.  

Since the underlying etiological basis for the diagnosis of 
the myelogenous leukemia has not been definitively determined 
based on a review of all the medical records, the RO should, 
after the foregoing development, schedule the veteran for an 
examination of the hemic system.  The examiner should review 
all the medical records (both in-service and post-service), 
including evidence as to the veteran's exposure (if 
documented) to Agent Orange in service, and should render an 
opinion as to whether the veteran has a current disorder 
myelogenous leukemia attributable to herbicide exposure, or 
any other incident of service.

In light of these circumstances, the case is REMANDED to the 
RO for the following action:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for myelogenous 
leukemia since separation from service.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If the RO is unable to obtain any of the 
records identified by the veteran, it 
should follow the proper procedures under 
the Veterans Claims Assistance Act.

2.  The RO should also give the veteran 
the opportunity to provide specific 
information concerning his purported 
exposure to Agent Orange in service, 
including the dates of his tour of duty 
in Vietnam, approximates dates and 
locations, as well as the circumstances, 
of the claimed exposure, and the unit(s) 
in which he served.  The RO should ask 
the veteran to provide specific 
information, including dates, places, 
unit assignments, etc.

3.  With the additional information 
obtained and the evidence currently of 
record, the RO should review the file and 
prepare a summary of the dates of the 
veteran's tour of duty in Vietnam, as 
well as the reported areas of duty during 
that time.  This summary, together with a 
copy of the veteran's DD Form 214 and all 
related documents, should be sent to the 
USASCRUR.  The USASCRUR should be 
requested to provide any additional 
information that might corroborate the 
veteran's purported exposure to Agent 
Orange.

4.  If the information from the USASCRUR 
confirms that the veteran was exposed to 
Agent Orange and/or other herbicides 
during his service in Vietnam, the RO 
should inform the veteran of the 
documented exposure.  The RO should also 
inform the veteran that he may submit any 
additional proof that his myelogenous 
leukemia was caused by such exposure to 
Agent Orange in service.

5.  The RO should accord the veteran a VA 
examination to determine the nature and 
extent of any myelogenous leukemia.  The 
claims folder and a separate copy of this 
remand should be made available to and 
reviewed by the examiner in conjunction 
with the study of this case.  The 
examiner should provide an opinion 
regarding the etiology of any myelogenous 
leukemia diagnosed, to include whether 
the disease had its onset during service, 
or was caused by any incident of service.

If the information from the USASCRUR 
confirms that the veteran was 
exposed to Agent Orange and/or other 
herbicides during his service in 
Vietnam, the RO should also request 
that the examiner provide an opinion 
as to whether the veteran currently 
has myelogenous leukemia as a result 
of exposure to Agent Orange.

A complete rationale for any opinion 
expressed should be included in the 
medical report, to include the evidence 
in the record upon which the examiners 
base their opinion.

6.  After the above examination is 
conducted, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed. In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.

8.  Thereafter, the RO should 
readjudicate, in light of the additional 
evidence, the claim on appeal.  

If any benefit sought remains denied, the veteran should be 
provided a supplemental statement of the case, which reflects 
RO consideration of all additional evidence, and the 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate review.  The 
purpose of this REMAND is to obtain additional evidence and 
ensure that the veteran is afforded all due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  No action 
is required by the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



___________________________
DEBORAH W. SINGLETON
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



